Walker, J.
Late in the year 1859, William Young, the father of appellees, with his wife and family, emigrated from the State of Georgia, and settled in Texas. Shortly after the arrival of the family here, he purchased the land in controversy, moved upon it, and occupied it as a homestead until some time in January, 1864, when he sold the property to John Owens.
Elizabeth Young, the wife of William and mother of the appellees, died in 1862 or 1863. The father, having sold the property, gave Owens possession, and the appellees bring this suit to recover their mother’s share of the community estate.
The jury appear to have found that it was community property. There being no community debts to encumber the estate, the mother’s interest in the property descended to her *520heirs. Though the father might have continued to occupy it as a homestead, he could sell no more than his own half of the property ; and having attempted to do this, and abandoned the land, the appellees are entitled to partition. It is insisted by counsel that there is error in this judgment in that the father was entitled to an inheritance of a life estate in one-third of his wife’s interest in the land; but this is only the case, if the land had been the separate property of the wife. (Article 4642, Paschal’s Digest.)
We do not think the other errors assigned for reversing the judgment are sufficient in law.
The judgment is therefore affirmed.
Affirmed.